UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                                No. 00-4432
HENRY WILLIS BROWN, JR.,
              Defendant-Appellant.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-99-249)

                       Submitted: October 12, 2000

                       Decided: October 25, 2000

        Before WILLIAMS and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant. Walter C. Holton, Jr., United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.
2                      UNITED STATES v. BROWN

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Henry Willis Brown, Jr., appeals from a four-year term of proba-
tion imposed following his convictions for converting Social Security
disability benefits, 42 U.S.C. § 1383a(a)(4) (1994), and making a
false statement to the Social Security Administration, 18 U.S.C.
§ 1001 (1994). He claims that the evidence was insufficient to support
his convictions. Finding no reversible error, we affirm his convictions
and sentence.

   We review a jury verdict for the sufficiency of the evidence by
determining whether there is substantial evidence, when viewed in the
light most favorable to the government, to support the verdict. See
Glasser v. United States, 315 U.S. 60, 80 (1942). In evaluating the
sufficiency of the evidence, we do not review the credibility of the
witnesses, and we assume that the jury resolved all contradictions in
the testimony in favor of the government. See United States v. Romer,
148 F.3d 359, 364 (4th Cir. 1998), cert. denied, ___ U.S. ___, 119
S. Ct. 1032 (1999). We have reviewed the record and briefs and find
sufficient evidence to support Brown’s convictions. Accordingly, we
affirm Brown’s convictions and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED
                           UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                                No. 00-4432
HENRY WILLIS BROWN, JR.,
              Defendant-Appellant.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-99-249)

                       Submitted: October 12, 2000

                       Decided: October 25, 2000

        Before WILLIAMS and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant. Walter C. Holton, Jr., United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.
2                      UNITED STATES v. BROWN

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Henry Willis Brown, Jr., appeals from a four-year term of proba-
tion imposed following his convictions for converting Social Security
disability benefits, 42 U.S.C. § 1383a(a)(4) (1994), and making a
false statement to the Social Security Administration, 18 U.S.C.
§ 1001 (1994). He claims that the evidence was insufficient to support
his convictions. Finding no reversible error, we affirm his convictions
and sentence.

   We review a jury verdict for the sufficiency of the evidence by
determining whether there is substantial evidence, when viewed in the
light most favorable to the government, to support the verdict. See
Glasser v. United States, 315 U.S. 60, 80 (1942). In evaluating the
sufficiency of the evidence, we do not review the credibility of the
witnesses, and we assume that the jury resolved all contradictions in
the testimony in favor of the government. See United States v. Romer,
148 F.3d 359, 364 (4th Cir. 1998), cert. denied, ___ U.S. ___, 119
S. Ct. 1032 (1999). We have reviewed the record and briefs and find
sufficient evidence to support Brown’s convictions. Accordingly, we
affirm Brown’s convictions and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED